UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6798


PRIEST MOMOLU V.S. SIRLEAF, JR.,

                    Petitioner - Appellant,

             v.

EDDIE PEARSON, Warden; COMMONWEALTH OF VIRGINIA,

                    Respondents - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:17-cv-00250-MHL-RCY)


Submitted: November 9, 2017                                 Decided: November 28, 2017


Before GREGORY, Chief Judge, and NIEMEYER and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Momolu V.S. Sirleaf, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Priest Momolu V.S. Sirleaf, Jr., seeks to appeal the district court’s order

dismissing his 28 U.S.C. § 2241 (2012) petition without prejudice for his failure to

comply with the magistrate judge’s directives. This court may exercise jurisdiction only

over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders,

28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949). The order that Sirleaf seeks to appeal is neither a final

order nor an appealable interlocutory or collateral order. Accordingly, we deny leave to

proceed in forma pauperis, deny the motion for abatement, and dismiss the appeal for

lack of jurisdiction.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                               DISMISSED




                                             2